          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 1 of 9




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT TACOMA

 8   UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                       No. 3:17-cv-05769-RJB
 9   URBINA, individually and on behalf of all
     those similarly situated,                        PLAINTIFFS’ MOTION TO
10                                                    AMEND NOTICE PLAN
                                   Plaintiffs,
11                                                    NOTE ON MOTION CALENDAR:
            v.                                        DECEMBER 27, 2019
12
     THE GEO GROUP, INC., a Florida
13   corporation,

14                                Defendant.

15
                                  I.       INTRODUCTION
16
            The Court previously approved Plaintiffs’ preliminary notice plan, which proposed
17
     direct mail to class members in the United States and notice by publication abroad. Dkt. No.
18
     138. The Court’s Order did not impose a deadline for accomplishing notice because, at the
19
     time, Defendant The GEO Group, Inc. had not yet produced a complete class list and
20
     professed difficulty in doing so. Since then, GEO has identified all class members, but the
21
     sufficiency and accuracy of the contact information produced for many class members is
22
     untrustworthy. The parties have worked together cooperatively to gather complete class data,
23
     but reliable information cannot be found making two things clear: given the sheer volume of
24
      PLAIN TIFFS’ MOTION TO A ME ND                     SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  1                    Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 2 of 9




 1   duplicate and bad addresses, a direct notice campaign is unduly expensive and unlikely to

 2   reach the majority of the class members.

 3          For this reason, Plaintiffs move to supplement and amend the previous notice plan,

 4   eliminating the direct mail component. Despite acknowledging that “some of the addresses

 5   are now outdated or unreliable,” GEO does not join in Plaintiffs’ motion. But when faced

 6   with the identical circumstances in Menocal et al., v. The GEO Group—a separate class

 7   action against GEO concerning its Colorado immigration detention facility—the company

 8   did not oppose the plaintiffs’ motion seeking to forgo a direct mail campaign, which the trial

 9   court granted.

10          Because the time before trial is growing short, Plaintiffs expect to execute the revised

11   notice plan, if approved, within 14 days of entry of an order on this motion.

12                            II.   FACTUAL BACKGROUND

13          A.        Procedural Background.

14          The Court certified this matter as a class action on August 6, 2018, Dkt. No. 114, and

15   approved Plaintiffs’ preliminary notice plan on January 9, 2019. Dkt. No. 138. At the time,

16   GEO represented that it could not produce class list information (i.e., identity and contact

17   information for all class members) without U.S. Immigration and Customs Enforcement

18   (“ICE”) approval. Id. at 4. The plan contemplated the use of a Third-Party Notice

19   Administrator, including the direct mail and publication components. Id. at 4-6.

20          But GEO did not produce class list information until April 12 and April 29, 2019. See

21   Dkt. No. 166. GEO’s second production came in the form of confidential Excel spreadsheet

22   featuring the name, “Inmate Id,” Alien Number, and address information for each class

23   member. The spreadsheet identified approximately 9,131 class members, but over 46,000 rows

24
      PLAIN TIFFS’ MOTION TO A ME ND                      SCHROETER GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  2                      Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 3 of 9




 1   of address information. Whitehead Decl., ¶ 4. This meant that virtually all class members had

 2   multiple addresses: hundreds of class members carried more than five addresses while some

 3   had as many as 20 addresses listed. Id. Others had no address information at all. Id. For the

 4   majority of the class with multiple addresses, there was no indication which address was the

 5   most recent or correct forwarding address. Id.

 6          The parties have met and conferred several times in an effort to supplement or “de-

 7   duplicate” the class list. Id. at ¶ 6. GEO initially directed Plaintiffs to contact ICE—the

 8   apparent source of the list—to determine the last, best address for each class member, but the

 9   agency could provide no definitive answers. Id. Plaintiffs also retained a data scientist as a

10   consulting expert to analyze and cull the list, but his efforts have been limited by the quality

11   of the data available. Id. at ¶ 7. The parties conferred again on November 19, and GEO

12   confirmed that there were no further avenues to obtain additional contact information. Id. at ¶

13   6. GEO acknowledged in a later email that “some of the addresses are now outdated or

14   unreliable.” Id.

15          B.      Given the Imperfect Class List, Mailed Notice Is Ineffective and Unduly
                    Expensive.
16
            Plaintiffs have contacted three third-party administrators about executing the notice
17
     plan, and received estimates ranging from about $20,000 to nearly $900,000. Id. at ¶ 9. The
18
     quotes for conducting a domestic direct mail campaign, as contemplated by the original notice
19
     plan, have ranged from approximately $8,000 to $15,000. Id. But these figures contemplate
20
     service on a single address, and because the class list contains an average of about 5.1 addresses
21
     for each class member, these estimates are likely to double or triple or more if Plaintiffs attempt
22
     to serve notice on all of the domestic addresses listed for each class member. Id.
23

24
      PLAIN TIFFS’ MOTION TO A ME ND                         SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  3                        Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 4 of 9




 1              Moreover, unlike in many class actions, the dataset lacks Social Security numbers or

 2   other unique identifiers that could assist in tracing a change of address. Id. at ¶ 5. And many

 3   class members have common surnames, further complicating the task of sorting through the

 4   data. Id. It would take considerable effort and expense to ascertain which of those addresses

 5   are viable, making mailed notice within the U.S. impractical. Id.

 6              Finally, a substantial number of class members are believed to be in ICE and/or GEO

 7   custody. Id. at ¶ 8. GEO recently confirmed that 150 class members are still in its custody,

 8   which augurs against mailing them notice. Id. at ¶ 8. Therefore, Plaintiffs propose distributing

 9   notice in the form of Exhibit 1 to the supporting declaration of Jamal Whitehead. As part of

10   the publication process, Plaintiffs propose posting this form in areas of the Northwest

11   Detention Center and other GEO facilities where class members are known to congregate. Id.

12   at ¶ 10.

13                                        III.   ARGUMENT

14              A.     Legal Standard.

15              Class notice must be “reasonably calculated, under all the circumstances, to apprise

16   interested parties of the pendency of the action and afford them an opportunity to present their

17   objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Far from

18   requiring perfection, notice exists “within the limits of practicability … [and] as is reasonably

19   calculated to reach interested parties.” Id. at 318. The “best notice practicable,” rather than

20   “actual notice,” is the proper standard for providing notice to absent class members. Silber v.

21   Mabon, 18 F.3d 1449, 1453-54 (9th Cir. 1994).

22              Class notice must also satisfy Federal Rule of Civil Procedure Rule 23(c)(2)(B), which

23   provides that notice must clearly and concisely state in plain, easily understood language: 1)

24
      PLAIN TIFFS’ MOTION TO A ME ND                         SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  4                         Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 5 of 9




 1   the nature of the action; 2) the definition of the certified class; 3) the class claims, issues, or

 2   defenses; 4) the right to make an appearance through an attorney; 5) the right to be excluded

 3   from the class; 6) the time and manner for opting out; 7) the binding effect of a class judgment.

 4          Consistent with the trends of courts and society to rely on electronic communication

 5   rather than traditional first-class mail, Rule 23(c)(2)(B) was recently amended to specify that

 6   notice may be had through “electronic means” alone.

 7          B.      Publication Notice is the Best Notice Practicable Under the Circumstances.

 8          Plaintiffs propose altering the approved notice plan to eliminate the direct mail

 9   component, relying instead on notice by publication. A notice plan that omits mailed notice in

10   favor of publication may still provide the “best notice practicable under the circumstances.”

11   See Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 593 (1997) (quoting Fed. R. Civ. P.

12   23(b)(3)). Under these circumstances, the question becomes “whether the class as a whole had

13   notice adequate to flush out whatever objections might reasonably be raised” to the class

14   action, not whether all individuals received adequate notice. Torrisi v. Tucson Elec. Power

15   Co., 8 F.3d 1370, 1375 (9th Cir.1993).

16          Courts have approved class notice even if it cannot be mailed directly to class

17   members. See, e.g., DeJulius v. New England Health Care Employees Pension Fund, 429

18   F.3d 935, 946 (10th Cir. 2005) (upholding notice plan even though notice was sent to

19   brokerage houses and not directly to class); Cohorst v. BRE Prop., Inc., 2011 WL 7061923,

20   *6 (S.D. Cal. 2011) (“[T]he cost of locating unreliable mailing addresses from telephone

21   numbers would be patently unreasonable in light of the limited benefit this gargantuan task

22   would provide.”). Indeed, in Menocal et al. v. The GEO Group, Inc., another case challenging

23   GEO’s detainee work programs, the court approved a notice plan without direct mail,

24
      PLAIN TIFFS’ MOTION TO A ME ND                         SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  5                        Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 6 of 9




 1   holding, “Plaintiffs’ plan to limit notice in this case to publication notice, without a mailed

 2   component, is the best notice practicable under the circumstances and is approved.” 14-cv-

 3   02287-JLK-MEH (D. Colo. June 20, 2019).

 4            Here, publication notice is the best practical plan because even after substantial effort,

 5   the parties have had limited success in identifying correct address information for the class

 6   members. The majority of the class has multiple addresses while others have no or

 7   incomplete address information. Thus, notice by mail would require mailing multiple notices

 8   to addresses that are assuredly incorrect with no guarantee that notice will be received.

 9   Instead, Plaintiffs’ robust publication notice plan is “best notice practicable under the

10   circumstances,” and satisfies absent class members’ due process rights. See Amchem, 521

11   U.S. at 593; cf. Torrisi, 8 F.3d at 1375 (“If an individual shareholder later claims he did not

12   receive adequate notice and therefore should not be bound by the settlement, he can litigate

13   that issue on an individual basis when the settlement is raised as a bar to a lawsuit he has

14   brought.”).

15            The planned digital campaign is expected to reach 15 million impressions1 over a four

16   week period through targeted banner ads on Facebook.com and Google Display Networks in

17   the United States, Mexico, El Salvador, Guatemala, and Honduras. Whitehead Decl., ¶ 11.

18   And twice daily radio ads in Mexico City, Guadalajara, El Salvador, Guatemala, and Honduras

19   over the course of two weeks will further the reach of the publication campaign. Plaintiffs will

20   also disseminate notice through earned media channels (e.g., press releases) in the United

21

22   1
         “Impressions” are the total number of opportunities to be exposed to a media vehicle or
         combination of media vehicles containing a notice. Impressions are a gross or cumulative
23       number that may include the same person more than once. As a result, impressions can and
         often do exceed the population size.
24
         PLAIN TIFFS’ MOTION TO A ME ND                       SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
         NO TI CE PLAN (3 :17-cv-05769- RJB)  6                      Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 7 of 9




 1   States, Mexico, El Salvador, Guatemala, Honduras, and India. Id.

 2          This is the best practical notice under the circumstances and will reach a substantial

 3   portion of the class and at a rate far surpassing direct mail given the incorrect and untrustworthy

 4   addresses GEO has provided.

 5          C.      In the Alternative, to the Extent that the Court Requires a Direct Mail
                    Campaign, GEO Should Bear the Cost of Notice.
 6
            The default rule is that the party seeking to certify a class (typically the plaintiff) must
 7
     pay for notice of class certification, but there are times when courts shift these costs to
 8
     defendants. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 350 (1978) (stating that “the
 9
     district court has some discretion” to shift notice costs). Because GEO has failed to produce a
10
     class list identifying for each class member sufficient contact information as the court
11
     previously ordered, Dkt. No. 166, it should bear the cost of mailing notice to addresses known
12
     or likely to be untrustworthy if the Court requires notice by means of direct mail. See e.g.,
13
     Mexican Workers v. Ariz. Citrus Growers, 641 F. Supp. 259, 264 (D. Ariz. 1986) (ordering
14
     defendants to bear the cost of notice and locating class members based on “defendants’
15
     intentional failure to properly maintain records” and “because there may be substantial costs
16
     involved in locating class members whose whereabouts are unknown[.]”).
17
                                        IV.   CONCLUSION
18
            For all the foregoing reasons, Plaintiffs respectfully request that the Court modify the
19
     Notice Plan to eliminate the mailed component of the notice campaign.
20
            DATED this 12th day of December, 2019.
21

22

23

24
      PLAIN TIFFS’ MOTION TO A ME ND                         SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  7                        Phone (206) 622-8000 ● Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 8 of 9




 1                                             SCHROETER GOLDMARK & BENDER

 2                                             s/ Jamal N. Whitehead
                                               Adam J. Berger, WSBA #20714
 3                                             Lindsay L. Halm, WSBA #37141
                                               Jamal N. Whitehead, WSBA #39818
 4                                             Rebecca J. Roe, WSBA #7560
                                               810 Third Avenue, Suite 500
 5                                             Seattle, WA 98104
                                               Tel: (206) 622-8000
 6                                             berger@sgb-law.com
                                               halm@sgb-law.com
 7                                             whitehead@sgb-law.com

 8                                             THE LAW OFFICE OF
                                               R. ANDREW FREE
 9                                             R. Andrew Free (Pro Hac Vice)
                                               P.O. Box 90568
10                                             Nashville, TN 37209
                                               Tel: (844) 321-3221
11                                             andrew@immigrantcivilrights.com

12                                             OPEN SKY LAW, PLLC
                                               Devin T. Theriot-Orr, WSBA # 33995
13                                             20415 – 72nd Avenue S, Suite 110
                                               Kent, WA 98032
14                                             Tel: (206) 962-5052
                                               devin@opensky.law
15
                                               MENTER IMMIGRATION LAW, PLLC
16                                             Meena Menter, WSBA # 31870
                                               8201 – 164th Avenue NE, Suite 200
17                                             Redmond, WA 98052
                                               Tel: (206) 419-7332
18                                             meena@meenamenter.com

19                                             Class Counsel

20

21

22

23

24
     PLAIN TIFFS’ MOTION TO A ME ND                    SCHROETER GOLDMARK & BENDER
                                                        500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     NO TI CE PLAN (3 :17-cv-05769- RJB)  8                    Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 209 Filed 12/12/19 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE

 2           I hereby certify that on December 12, 2019, I electronically filed the foregoing, together
     with its supporting pleadings and attachments thereto, with the Clerk of the Court using the
 3   CM/ECF system, which will send notification of such filing to the following:

 4    Devin T. Theriot-Orr                          R. Andrew Free
      OPEN SKY LAW, PLLC                            THE LAW OFFICE OF R. ANDREW FREE
 5    20415 – 72nd Avenue South, Suite 110          PO Box 90568
      Kent, WA 98032                                Nashville, TN 37209
 6    devin@opensky.law                             andrew@immigrantcivilrights.com
      Attorney for Plaintiff                        Attorney for Plaintiff
 7
      Meena Menter                                  Joan K. Mell
 8    MENTER IMMIGRATION LAW PLLC                   III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200             1019 Regents Boulevard, Suite 204
 9    Redmond, WA 98052                             Fircrest, WA 98466
      meena@meenamenter.com                         joan@3ebrancheslaw.com
10    Attorney for Plaintiff                        Attorney for Defendant

11    Colin L. Barnacle                         Christopher M. Lynch
      Ashley E. Calhoun                         US DEPARTMENT OF JUSTICE
12    Christopher J. Eby                        Civil Division, Federal Programs Branch
      Adrienne Scheffey                         1100 “L” Street NW
13    Allison N. Angel                          Washington, D.C. 20005
      AKERMAN LLP                               christopher.m.lynch@usdoj.gov
14    1900 Sixteenth Street, Suite 1700         Attorneys for Interested Party
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18           DATED at Seattle, Washington this 12th day of December, 2019.

19                                                     s/ Sheila Cronan
                                                       SHEILA CRONAN, Paralegal
20                                                     Schroeter Goldmark & Bender
                                                       810 Third Avenue, Suite 500
21                                                     Seattle, WA 98104
                                                       Tel: (206) 622-8000
22                                                     cronan@sgb-law.com

23

24
      PLAIN TIFFS’ MOTION TO A ME ND                        SCHROETER GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      NO TI CE PLAN (3 :17-cv-05769- RJB)  9                        Phone (206) 622-8000 ● Fax (206) 682-2305
